Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about August 9, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a controlled substance in the second degree, criminal possession of a controlled substance in the third degree (two counts) and obstruct*504ing governmental administration in the second degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning identification and credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). Concur — Tom, J.E, Mazzarelli, Saxe, Marlow and Catterson, JJ.